          Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 1 of 31




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                          Case No. 18-20094-01-DDC

DERON O. DYE,

            Defendant.
____________________________________


                               MEMORANDUM AND ORDER

       In June 2018, a man sprinting away from two Kansas City, Kansas police officers

dropped a firearm in the street. Police recovered the gun. This case asks whether that evidence

is admissible against the man. Defendant Deron O. Dye has filed a Renewed Motion to Suppress

Evidence (Doc. 78) and Memorandum in Support (Doc. 79). The court held an evidentiary

hearing on the motion. See Doc. 84. The government then filed a Response (Doc. 86). And Mr.

Dye filed a second brief (Doc. 87). For reasons explained below, the court grants Mr. Dye’s

motion.

       But before evaluating Mr. Dye’s request to supress evidence based on an alleged Fourth

Amendment violation, the court reviews the case’s complex procedural history.

I.     Procedural Background

       The zigzag of Mr. Dye’s case through the federal courts includes a brief trip to the Circuit

and back, and two suppression hearings before two different district court judges. On December

4, 2018, a grand jury returned an Indictment charging Mr. Dye with one count of possessing a

firearm and ammunition as a convicted felon. See Doc. 1 at 1. On July 29, 2019, Mr. Dye filed
         Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 2 of 31




a Motion to Supress Evidence (Doc. 13). Soon after, our court held an evidentiary hearing, Doc.

19, and ultimately denied the request to suppress evidence of the firearm, see Doc. 21 (Murguia,

J., denying defendant’s Motion to Suppress).

       Mr. Dye aimed to appeal that ruling, but then waived his right to a jury trial and elected a

stipulated bench trial. Doc. 25 at 1; see also Doc. 28 at 2. And our court held a bench trial based

on stipulated facts. Doc. 28 at 1–2. The court found Mr. Dye guilty of Count 1 of the

Indictment: Possessing a firearm as a felon under 18 U.S.C. §§ 922(g)(1), 924(a)(2). Id.; Doc.

46 at 1. The court later sentenced Mr. Dye to 37 months’ imprisonment and three years of

supervised release. Doc. 46 at 2–3. The court ordered the sentence to run consecutively to a 10-

month prison sentence imposed in revocation case 11-CR-20024-002. Id. at 2.

       Mr. Dye timely appealed. Doc. 48 at 1. But the parties later filed a Joint Motion to

Remand. See Doc. 62. The parties asserted that the case deserved remand under United States v.

Livingston, 586 F.3d 819 (10th Cir. 2009) because Mr. Dye may have stipulated to facts for

purposes of the bench trial without knowledge that those stipulated facts would moot his later

appeal of the district court’s suppression ruling. See Joint Motion for Remand at 2–3 (¶¶ 4–5),

United States v. Dye, No. 20-3181 (10th Cir. Jan. 11, 2021). The Court of Appeals granted the

motion and remanded the case to the district court to conduct an evidentiary hearing under

Livingston. Doc. 62.

       Mr. Dye filed an Unopposed Motion to Withdraw Stipulations (Doc. 67) asserting that

the court should strike the stipulations used to convict him at the bench trial because Mr. Dye did

not knowingly and voluntarily enter into those stipulations. Doc. 67 at 4. The court granted that

motion. Doc. 68. Defendant then moved the court to vacate the December 16, 2019 bench trial

guilty verdict because it was based on defendant’s now-withdrawn stipulations. Id. On March 3,



                                                 2
         Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 3 of 31




2021, the court granted the motion to vacate the bench trial guilty verdict. Id. And given the

court’s ruling vacating the guilty verdict, the court vacated the Judgment (Doc. 46) filed on

August 28, 2020. Doc. 70.

        Next, Mr. Dye filed a Motion to Reopen Suppression Proceedings (Doc. 69). He offered

“three evidence-related reasons to reopen the suppression proceedings.” Doc. 69 at 6. This triad

included newly discovered video footage of the events at issue, some of which Mr. Dye asserted

“directly contradicts the police officers’ testimony in numerous respects.” Id. The court granted

the Motion to Reopen Suppression Proceedings. See Doc. 74. The court invited renewed

briefing on the suppression issue. Id. at 2. Mr. Dye filed the pending Renewed Motion to

Suppress Evidence (Doc. 78). And the court held an evidentiary hearing on April 20, 2021.

Doc. 84. The parties then filed additional briefs. See Doc. 86; Doc. 87.

        Before turning to the briefs, the court makes the following findings of facts.

II.     Findings of Fact1

        On June 12, 2018, Bus 132 was stopped at a bus station in Kansas City, Kansas. Def. Ex.

5. As riders hopped on the bus and paid their fares, a passenger with a lunchbox stood near the

front of the parked bus, talking to the driver. Id. The two men looked out the front windshield

and chatted about someone at the bus station. Id. The passenger commented on the foolishness

of the fellow at the bus station using marijuana. Id. The bus driver surprised the passenger by

informing him that the man also had a gun on him. Id. The bus driver explained to the

passenger that he had seen the gun on the man. Id.




1
        On April 20, 2021, the court held an evidentiary hearing on defendant’s Renewed Motion to
Suppress Evidence. See Doc. 84. During the hearing, the government called three witnesses. See Doc.
84-1 at 1. And both parties moved the court to admit into evidence various pieces of evidence. See Doc.
84-2 at 1–2 (Ex. Sheet listing gov’t’s exhibits); Doc. 84-3 at 1 (Ex. Sheet listing Def.’s exhibits).

                                                   3
           Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 4 of 31




       The passenger then grabbed his lunchbox, stepped off of the bus, and walked over to a

nearby police station. Id. Captain Magee of the Kansas City, Kansas Police Department was

speaking to his father in the police station parking lot when the passenger approached. Gov’t Ex.

4. The passenger reported to Captain Magee that there was a man at the bus stop with a gun,

smoking marijuana. Def. Ex. 1 at 6–7 (First Suppression Hr’g Tr. 6:17–7:2). Captain Magee

testified that the tipster “said [the man at the bus stop] was wearing a t-shirt, shorts, and had a

backpack and had dread lock type hair.” Id. at 7; see also id. at 22–24, 28–29. The man in

question sat within Captain Magee’s vantage as he listened to the informant’s tip. Id. at 22–25

(22:18–25:1) (describing the exchange of information about the suspect’s appearance). And

Captain Magee then asked the informant questions seeking to confirm that the man in sight was

the person the tipster had described. See id. at 27–29 (27:25–29:25); see also id. at 22–25

(22:18–25:1); Gov’t Ex. 4. The informant didn’t stick around long, his conversation with

Captain Magee lasted about 20 seconds. See Gov’t Ex. 4. Captain Magee testified that the

informant “just wanted to point it out and leave[.]” Def. Ex. 1 at 40 (First Suppression Hr’g Tr.

40:1–2).

       After the informant walked away, Captain Magee entered the police station to inform

another officer—Sergeant Bruce—about the tip. Id. at 32 (First Suppression Hr’g Tr. 32:4–15).

The two officers soon walked over to the bus stop to investigate the tip. Gov’t Ex. 1. As they

approached the bus stop, Bus 176 was rolling in and it stopped in front of the bus shelter. Def.

Ex. 4. A line of riders began to stream off the bus as the officers approached the bus shelter. Id.

In the shelter, someone sat on a bench facing the bus. Gov’t Ex. 13. The seated person was Mr.

Dye—a Black man who was wearing shorts, a t-shirt, and a backpack. Gov’t Ex. 1. During the

hearing, the officers explained that they split up to approach the seated suspect from either side



                                                  4
         Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 5 of 31




of the bus shelter. Sergeant Bruce testified that he did not (1) see anything in Mr. Dye’s hands,

(2) see or smell him smoking anything, or (3) see a gun.

       Sergeant Bruce ordered Mr. Dye to show his hands or put them up. See Def. Ex. 1 at 52

(First Suppression Hr’g Tr. 52:4–11). And Mr. Dye complied, raising his arms up from his lap

and showing his hands to Sergeant Bruce. See Def. Ex. 3. Moments later, Mr. Dye made a run

for it. Id. But he immediately collided with Captain Magee—who was standing just behind Mr.

Dye and had begun swinging his baton at Mr. Dye as soon as Mr. Dye launched his escape

attempt. Id. Captain Magee struck Mr. Dye with the baton, but Mr. Dye sprinted off—passing

in front of parked Bus 176 and then off toward the horizon. Gov’t Ex. 14. Just after passing by

the nose of Bus 176, Mr. Dye dropped a gun and lost at least one sandal. Def. Ex. 6. Captain

Magee pursued Mr. Dye on foot as Sergeant Bruce abandoned the chase, stopping to secure the

firearm. Id.; Gov’t Ex. 13. Mr. Dye avoided arrest that day, but the law later caught up with

him. Our court would ultimately sentence him to 37 months in federal prison for possessing a

firearm after his conviction of a felony. See Doc. 46 at 2 (vacated). But, as the court explained

when reviewing this case’s rich procedural history, this story is ongoing.

       Next, the court reviews the legal principals governing Mr. Dye’s request to suppress

evidence based on the evidence’s purportedly unconstitutional origins.

III.   Legal Standard

       Mr. Dye’s suppression motion invokes his rights under the Fourth Amendment to the

United States Constitution. Doc. 78 at 1. It provides:

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants
       shall issue, but upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.



                                                 5
         Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 6 of 31




U.S. Const. amend. IV. The seizure of a person can play out in one of two ways. First, it “can

take the form of ‘physical force[.]’” Torres v. Madrid, 141 S. Ct. 989, 995 (2021) (quoting Terry

v. Ohio, 392 U.S. 1, 19 n.16 (1968)). Or, second, seizure of a person can take the form of “a

‘show of authority’ that ‘in some way restrain[s] the liberty’ of the person.” Id. (quoting Terry,

392 U.S. at 19 n.16). The “application of physical force to the body of a person with intent to

restrain is a seizure even if the person does not submit and is not subdued.” Id. at 1003. “Unlike

a seizure by force, a seizure by acquisition of control involves either voluntary submission to a

show of authority or the termination of freedom of movement.” Id. at 1001.

       But, the “Fourth Amendment does not forbid all or even most seizures—only

unreasonable ones.” Id. at 1003. If a court determines a search or seizure violated the

Constitution, the exclusionary rule prohibits the court from admitting into evidence the fruits of

all evidence seized illegally (unless an exception applies). See Wong Sun v. United States, 371

U.S. 471, 485–88 (1963).

       The court now applies these Fourth Amendment principles to the facts of Mr. Dye’s case.

IV.    Discussion

       This case stems from Mr. Dye’s encounter with two police officers at a bus stop in

Kansas City, Kansas. Mr. Dye’s Motion to Supress identifies two potential seizures of Mr. Dye:

One seizure by Sergeant Bruce, and a second seizure by Captain Magee. The court analyzes Mr.

Dye’s encounter with each law enforcement officer individually. The court considers the full

encounter in chronological order, beginning with Sergeant Bruce’s interaction with Mr. Dye.




                                                 6
         Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 7 of 31




       A.      Whether Sergeant Bruce Violated Mr. Dye’s Fourth Amendment Rights

               1. Whether Sergeant Bruce Seized Mr. Dye for Purposes of the Fourth
                  Amendment

       The parties dispute whether Sergeant Bruce’s interaction with Mr. Dye constituted a

seizure (by show of authority) under the Fourth Amendment. Mr. Dye asserts that it did. See

Doc. 79 at 3–5. The government disagrees. See Doc. 86 at 9–10. The court now briefly reviews

the law governing show of authority seizures and then determines whether one occurred here.

                   a. Law Governing Show of Authority Seizures

       “[C]ommon law arrests are Fourth Amendment seizures.” Torres, 141 S. Ct. at 995.

“The common law distinguished the application of force from a show of authority, such as an

order for a suspect to halt.” Id. A show of authority “does not become an arrest unless and until

the arrestee complies with the demand.” Id.; see also California v. Hodari D., 499 U.S. 621, 626

(1991) (“An arrest requires either physical force . . . or, where that is absent, submission to the

assertion of authority.”); United States v. Roberson, 864 F.3d 1118, 1121 (10th Cir. 2017) (“A

show of authority alone is not a seizure without actual submission.” (citation and internal

quotation marks omitted)).

       “The proper inquiry ‘is whether a reasonable person would feel free to decline the

officers’ requests or otherwise terminate the encounter.’” United States v. Drayton, 536 U.S.

194, 202 (2002) (Florida v. Bostick, 501 U.S. 429, 436 (1991)). “Actual submission depends on

the view of a reasonable law enforcement officer under the totality of the circumstances.”

Roberson, 864 F.3d at 1122 (citation and internal quotation marks omitted). “Because the

standard is an objective one,” our Circuit considers “whether a citizen has submitted to authority

by examining the view of a reasonable law enforcement officer under the circumstances.”

Salazar, 609 F.3d at 1065.

                                                  7
         Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 8 of 31




       It is “the nature of the interaction, and not its length, that matters.” United States v.

Salazar, 609 F.3d 1059, 1065 (10th Cir. 2010) (citation and internal quotation marks omitted).

“Submission requires, at minimum, that a suspect manifest compliance with police orders.”

Roberson, 864 F.3d at 1122 (citation and internal quotation marks omitted). Yet, our Circuit has

“indicated . . . that a momentary pause is not submission.” Farrell v. Montoya, 878 F.3d 933,

938 (10th Cir. 2017). “But what may amount to submission depends on what a person was doing

before the show of authority: a fleeing man is not seized until he is physically overpowered, but

one sitting in a chair may submit to authority by not getting up to run away.” Brendlin v. Cal.,

551 U.S. 249, 262 (2007).

                   b. Whether Sergeant Bruce Seized Mr. Dye

       Here, Sergeant Bruce approached the bus stop shelter where Mr. Dye sat upon a bench.

With his hand on his holstered firearm, Sergeant Bruce approached Mr. Dye and verbally

ordered him to raise his hands or let the officer see his hands. See Def. Ex. 1 at 52 (First

Suppression Hr’g Tr. 52:4–8) (“I said, show me your hands, put your hands up, something to that

effect[.]”); see also Def. Ex. 1 at 61–62 (First Suppression Hr’g Tr. 61:4–62:16). There’s little

dispute that this was a show of authority. See, e.g., Doc. 86 at 10. But the parties disagree

whether Mr. Dye submitted to it. Mr. Dye responded to Sergeant Bruce’s show of authority by

moving his arms. The parties assign different meanings to the arm movement. Mr. Dye asserts

that he “obeyed the officer’s commands” to “put his hands in the air[.]” Doc. 87 at 4. In

contrast, the government contends that he “did not comply with Bruce’s command to show his

hands.” Doc. 86 at 10.

       The parties’ descriptions of the event diverge despite video evidence capturing the

interaction. The footage shows Mr. Dye seated, then raising his arms. At the April 20, 2021



                                                  8
         Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 9 of 31




evidentiary hearing, Sergeant Bruce testified that photo evidence (screenshots taken from the

video footage) shows that Mr. Dye raised his hands from his lap. The government asserts that

Mr. Dye “did not actually submit to” Sergeant Bruce’s show of authority because Mr. Dye “did

not comply with Bruce’s command to show his hands.” Doc. 86 at 10.

       This assertion is difficult to reconcile with the video footage. Sergeant Bruce ordered

Mr. Dye to show his hands or put them up. See Def. Ex. 1 at 52 (First Suppression Hr’g Tr.

52:4–8). And Mr. Dye complied by raising his arms and showing his hands. See Def. Ex. 3.

The United States argues that Mr. Dye “did not submit to Sergeant Bruce’s show of authority by

briefly raising his hands and then immediately running.” Doc. 86 at 10. The government

emphasizes the brevity of the encounter and implies that the hand raising was too brief to

constitute a submission. Id. at 9–10. But it is “the nature of the interaction, and not its length,

that matters.” Salazar, 609 F.3d at 1065 (citation and internal quotation marks omitted). And

our Circuit has evaluated a momentary reaction to a show of authority in terms of whether a

reasonable officer would have viewed the defendant’s brief response as a submission to

authority. See Roberson, 864 F.3d at 1123 & n.8.

       Mr. Dye did not merely pause in response to Sergeant Bruce’s show of authority.

Instead, he manifested compliance with a uniformed police officer’s verbal order to show his

hands. Mr. Dye’s responsive movement differs from the conduct in cases holding that a

defendant’s brief pause was not submission to the given show of authority. See Roberson, 864

F.3d at 1123 & n.8 (discussing “fleeting pause” cases); Farrell, 878 F.3d at 938 (rejecting

defendants’ argument that they submitted to showing of authority when they “momentarily

halted” when a law enforcement officer pointed his gun at their vehicle). When a suspect raises

his hands when ordered to do so, he does more than a halt or pause for a moment—even if he



                                                  9
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 10 of 31




flees soon after. See United States v. Hudson, No. 5:18-CR-40036-HLT, 2019 WL 572653, at *3

& n.3 (D. Kan. Feb. 12, 2019) (distinguishing brief submissions from pauses and actions “done

to facilitate flight” that do not “demonstrate capitulation”). To move one’s limbs as directed by

another’s verbal command is an affirmative responsive movement.

       In another case involving a defendant’s hand movements responding to an officer’s

command, the D.C. Circuit held that the short duration of defendant’s submission to an officer’s

show of authority “means only that the seizure was brief, not that no seizure occurred.” United

States v. Brodie, 742 F.3d 1058, 1061 (D.C. Cir. 2014). In Brodie, the government conceded

that “police made a show of authority when they ordered [defendant] to put his hands on the car”

but claimed defendant “didn’t submit, arguing that the compliance was too ‘momentary’ to

constitute submission.” Id. Defendant asserted that “he submitted by putting his hands on the

car, and that therefore he was seized for the brief period between compliance and flight.” Id.

       Brodie concluded that defendant had submitted to the show of authority and explained

that “[l]ater acts of noncompliance do not negate a defendant’s initial submission, so long as it

was authentic.” Id. The D.C. Circuit saw “no basis for classifying [defendant’s] action—putting

his hands on the car when told to do so by the police—as anything other than full compliance

with the officer’s request.” Id. Brodie noted the lack of reason to think defendant’s compliance

“was feigned” or that he “had some ulterior purpose in putting his hands on the car, such as a

belief that doing so would facilitate escape.” Id. Here, the facts provide no reason to think that

defendant moving his hands in compliance with the specific verbal order of an officer

approaching with his hand on his holstered firearm was a strategic feigning or other ruse to

facilitate escape. See id.




                                                10
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 11 of 31




       Mr. Dye’s affirmative act of compliance was short lived, but still, it was compliance with

the officer’s command. When the approaching police officer with his hand on his holstered

firearm verbally ordered Mr. Dye to raise or show his hands, Mr. Dye raised and showed his

hands. A reasonable officer would have viewed that reaction as submitting to a showing of

police authority. Thus, Sergeant Bruce seized Mr. Dye for purposes of the Fourth Amendment.

       The court next considers whether Sergeant Bruce’s seizure of Mr. Dye was unreasonable.

               2. Whether Sergeant Bruce’s Seizure of Mr. Dye Was Unreasonable

       The parties also disagree whether Sergeant Bruce seizing Mr. Dye was unreasonable

under the Fourth Amendment. Standing in the spotlight at center stage of this dispute is a tip that

Captain Magee received from an unnamed person who ventured to the police station parking lot

with a tale to tell. The government asserts that the “police officers had reasonable suspicion to

detain the defendant from the inception of the encounter based on the reliability of the Tipster’s

in-person report and the officers’ observations.” Doc. 86 at 4. But Mr. Dye argues that (1) the

“tipster’s information was insufficient to amount to reasonable suspicion[,]” and (2) Sergeant

Bruce failed to corroborate the tipster’s information. Doc. 87 at 5, 9–12.

       The court now recites the law governing reasonable suspicion justifying investigatory

stops under the Fourth Amendment. Then, the court applies that standard to Sergeant Bruce’s

interaction with Mr. Dye.

                   a. Law Governing Investigative Stops Under the Fourth Amendment

       The Fourth Amendment protects persons from unreasonable searches and seizures. U.S.

Const. amend. IV. “An investigative, non-consensual detention constitutes a seizure under the

Fourth Amendment.” United States v. Briggs, 720 F.3d 1281, 1284 (10th Cir. 2013) (citing

United States v. Sokolow, 490 U.S. 1, 7 (1989)). In Terry, the Supreme Court established the



                                                11
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 12 of 31




principle that a law enforcement officer “‘may in appropriate circumstances and in an

appropriate manner approach a person for purposes of investigating possibly criminal behavior

even though there is no probable cause to arrest.’” United States v. Treto-Haro, 287 F.3d 1000,

1004 (10th Cir. 2002) (quoting Terry, 392 U.S. at 22). Under Terry, an investigatory detention is

reasonable and, hence, constitutional if it is: (1) “justified at its inception” and (2) “reasonably

related in scope to the circumstances which justified the interference in the first place.” Terry,

392 U.S. at 20.

        An investigatory detention is justified at its inception if “specific and articulable facts and

rational inferences drawn from those facts give rise to a reasonable suspicion a person has or is

committing a crime.” United States v. Werking, 915 F.2d 1404, 1407 (10th Cir. 1990). But

reasonable suspicion “must be more than an ‘inchoate and unparticularized suspicion or hunch.’”

Donahue v. Wihongi, 948 F.3d 1177, 1188 (10th Cir. 2020) (quoting Alabama v. White, 496 U.S.

325, 329 (1990)). “Nevertheless, the level of suspicion required for reasonable suspicion is

considerably less than proof by a preponderance of the evidence or that required for probable

cause.” Briggs, 720 F.3d at 1285 (citations and internal quotation marks omitted). “The

detaining officer needs only to articulate ‘some minimal level of objective justification’ for the

detention.” Id. (quoting Sokolow, 490 U.S. at 7). “‘A determination that reasonable suspicion

exists . . . need not rule out the possibility of innocent conduct.’” Donahue, 948 F.3d at 1188

(quoting United States v. Arvizu, 534 U.S. 266, 277 (2002)). And reasonable suspicion “may

exist even if it is more likely than not that the individual is not involved in any illegality.” Id.

(citation and internal quotation marks omitted).

        When determining whether reasonable suspicion exists, the court looks to the “‘totality of

the circumstances’ known to the detaining officer ‘rather than assessing each factor or piece of



                                                   12
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 13 of 31




evidence in isolation.’” Briggs, 720 F.3d at 1285 (quoting United States v. McHugh, 639 F.3d

1250, 1256 (10th Cir. 2011)). “The determination ‘must be based on commonsense judgments

and inferences about human behavior.’” Donahue, 948 F.3d at 1188 (quoting Illinois v.

Wardlow, 528 U.S. 119, 125 (2000)). The court “also must ‘defer to the ability of a trained law

enforcement officer to distinguish between innocent and suspicious actions.’” Briggs, 720 F.3d

at 1285 (quoting United States v. Zubia-Melendez, 263 F.3d 1155, 1162 (10th Cir. 2001)). The

court employs an objective analysis, asking “whether the facts available to the detaining officer,

at the time, warranted an officer of reasonable caution in believing the action taken was

appropriate.” Id. (citations and internal quotation marks omitted).

                      i. Law Governing Reasonable Suspicion Arising from an
                         Informant’s Tip

       “The Supreme Court has struck a delicate balance on when an anonymous tip can provide

a reasonable suspicion for an investigatory stop.” United States v. Gaines, ___ F. App’x ___,

No. 19-3177, 2021 WL 2105071, at *3 (10th Cir. May 25, 2021). Reasonable suspicion “may

arise from information provided by individuals.” Donahue, 948 F.3d at 1189. But an

“anonymous tip alone without ‘indicia of reliability’ is not enough.” Id. (quoting Florida v. J.L.,

529 U.S. 266, 270 (2000)). Our Circuit has discussed various factors

governing the reliability of an anonymous tip. The “relevant factors” include:

       (1) whether the informant lacked ‘true anonymity’ (i.e., whether the police knew
       some details about the informant or had means to discover them); (2) whether the
       informant reported contemporaneous, firsthand knowledge; (3) whether the
       informant provided detailed information about the events observed; (4) the
       informant’s stated motivation for reporting the information; and (5) whether the
       police were able to corroborate information provided by the informant.

United States v. Chavez, 660 F.3d 1215, 1222 (10th Cir. 2011); see also Donahue, 948 F.3d at

1189 (“Relevant considerations include whether the officers corroborated details of the tip, such



                                                13
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 14 of 31




as the informant’s ‘basis of knowledge’ and ‘veracity.’” (quoting Illinois v. Gates, 462 U.S. 213,

241 (1983))). An informant’s eyewitness knowledge also “‘lends significant support to the tip’s

reliability.’” Id. (quoting Navarette v. Cal., 572 U.S. 393, 399 (2014)).

        When considering whether the informant offers predictive information that law

enforcement can corroborate, the Supreme Court has noted the value of “corroborated details

related ‘not just to easily obtained facts and conditions existing at the time of the tip, but to

future actions of third parties ordinarily not easily predicted.’” Gaines, 2021 WL 2105071, at *4

(quoting White, 496 U.S. at 332). “If a tipster can accurately predict an individual’s future

behavior, it implies that the tipster has ‘a special familiarity with [the individual’s] affairs’ and,

in particular, ‘access to reliable information about that individual’s illegal activity.’” Id. (quoting

White, 496 U.S. at 332). “But if a tip ‘provide[s] no predictive information and therefore

le[aves] the police without means to test the informant’s knowledge or credibility,’ it will often

not justify an investigatory stop.” Id. (quoting J.L., 529 U.S. at 271). Though courts “place a

premium on information related ‘to future actions of third parties [which are] ordinarily not

easily predicted,’ such details are not necessarily required to render an anonymous tip reliable.”

Id. at *5 (quoting United States v. Hauk, 412 F.3d 1179, 1189 (10th Cir. 2005)); see also

Navarette, 572 U.S. at 404 (holding in “a close case” that despite absence of predictive

information, nameless driver’s 911 call bore sufficient indicia of reliability to provide police

officer with reasonable suspicion that the driver of the reported vehicle had run another vehicle

off the road (citation and internal quotation marks omitted)).

        “Face-to-face informants generally are more reliable than anonymous informants because

they allow[ ] the police an opportunity to evaluate [their] credibility and demeanor.” Donahue,

948 F.3d at 1189 (citation and internal quotation marks omitted). “Courts may also apply less



                                                  14
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 15 of 31




skepticism and careful scrutiny to the reliability of an identified victim or ordinary citizen

witness than the often-anonymous informant who supplies information on a regular basis.” Id.

(citation and internal quotation marks omitted).

       The court now applies these principles to the bus passenger’s tip to Captain Magee, and

Sergeant Bruce’s seizure of Mr. Dye to assess whether the seizure met the Fourth Amendment’s

requirements.

                3. Whether Sergeant Bruce’s Investigatory Detention of Mr. Dye was
                   Justified at its Inception

       The government asserts that Sergeant Bruce “had reasonable suspicion to detain the

defendant from the inception of the encounter based on the reliability of the Tipster’s in-person

report and the officers’ observations.” Doc. 86 at 4. In contrast, Mr. Dye argues that (1) the

“tipster’s information was insufficient to amount to reasonable suspicion[,]” and (2) Sergeant

Bruce failed to corroborate the tipster’s information. Doc. 87 at 5, 9–12. First, the court

considers the tipster and the information he shared with the police. Then, the court considers

whether the officers’ observations or corroboration contributed to Sergeant Bruce’s conclusion

that reasonable suspicion existed.

       A tipster walked up to Captain Magee to share some information about a man at the bus

stop. Captain Magee testified previously that the tipster mentioned that a man sitting on a bench

at the bus stop was smoking marijuana and possessing a gun. Def. Ex. 1 at 6–7 (First

Suppression Hr’g Tr. 6:22–7:2). Captain Magee also testified that the tipster “said [the man at

the bus stop] was wearing a t-shirt, shorts, and had a backpack and had dread lock type hair.” Id.

at 7 (7:3–6); see also id. at 22–25 (22:18–25:1) (describing the exchange of information about

the suspect’s appearance). But Captain Magee explained that, rather than affirmatively reporting

or describing details about the suspect, the informant merely confirmed Captain Magee’s own

                                                   15
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 16 of 31




description of the person at the bus stop visible to the two men as they chatted. See id. at 27–29

(27:25–29:25); see also id. at 22–25 (22:18–25:1); Gov’t Ex. 4.

       It remains muddled whether the tipster disclosed how he knew about the marijuana or

gun. The record and briefs are inconsistent about both the basis of the informant’s knowledge of

Mr. Dye, and what he told Captain Magee. Video evidence suggests that the informant believed

someone at the bus stop was using marijuana. Def. Ex. 5 (capturing informant’s chat with bus

driver). But that belief’s basis remains unknown. The video evidence does not suggest that the

informant observed anyone possessing a gun. Rather, the bus camera captured the conversation

between the informant and the bus driver suggesting that the informant learned of the gun from

the bus driver, and not from his own observations. See Def. Ex. 5 (capturing bus driver

informing passenger-tipster that a person had a gun).

       Yet Captain Magee testified previously that the informant reported to him both (1) that

the suspect at the bus stop had a gun, and (2) that the informant had observed a gun. See Def.

Ex. 1 at 21–22 (First Suppression H’rg Tr. 21:16–22:3). The government now suggests that the

informant’s tip was based on someone else’s observations. See, e.g., Doc. 86 at 4 (noting that “it

appears the Tipster was reporting observations made by the bus driver of Bus 132”); Doc. 86 at 6

(“Even though the information the Tipster relayed to Magee was arguably hearsay . . . .”); Doc.

86 at 7 (“Magee appears not to have known the Tipster’s report was arguably hearsay[.]”). The

government’s arguments imply that either (1) the informant did not disclose the basis of

knowledge about the suspect’s criminal conduct (contrary to Captain Magee’s testimony, Def.

Ex. 1 at 21–22 (21:16–22:3)), or (2) the informant lied to Captain Magee about the basis of

knowledge about Mr. Dye’s criminal conduct by claiming eyewitness knowledge that the

informant in fact lacked.



                                                16
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 17 of 31




       The entire chat between the informant and Captain Magee lasted roughly 20 seconds.

See Gov’t Ex. 4. Captain Magee testified that the tipster “just wanted to point it out and leave[.]”

Def. Ex. 1 at 40 (First Suppression Hr’g Tr. 40:1–2). Captain Magee then passed the information

along to Sergeant Bruce and the two law enforcement officers soon walked over to the bus stop

to investigate the tip. Gov’t Ex. 1. At the bus stop, the two officers found a small crowd that

had just exited a bus. Gov’t Ex. 13. Among them was Mr. Dye, sitting on the bus shelter’s

bench. Gov’t Ex. 1. Mr. Dye is a Black man, and he was wearing shorts and a t-shirt and

wearing a backpack at the bus stop. So, he fit the tipster’s allegations about the suspect’s (1)

physical description and (2) location. But not evident to Sergeant Bruce were the potentially

illegal parts of the tipster’s tale—the firearm possession and marijuana smoking. At the April

20, 2021 evidentiary hearing, Sergeant Bruce testified that when he came upon Mr. Dye, he did

not see anything in Mr. Dye’s hands, see him smoking anything, or see a gun.

       The Supreme Court considered similar facts in Florida v. J.L. In that case, the Supreme

Court “determined that no reasonable suspicion arose from a bare-bones tip that a young black

male in a plaid shirt standing at a bus stop was carrying a gun.” Navarette, 572 U.S. at 398

(citing J.L., 529 U.S. at 268). “The tipster did not explain how he knew about the gun, nor did

he suggest that he had any special familiarity with the young man’s affairs.” Id. (citing J.L., 529

U.S. at 271). “As a result, police had no basis for believing ‘that the tipster ha[d] knowledge of

concealed criminal activity.’” Id. (quoting J.L., 529 U.S. at 272). And “the tip included no

predictions of future behavior that could be corroborated to assess the tipster’s credibility.” Id.

(citing J.L., 529 U.S. at 271). The government argued that “the tip was reliable because its

description of the suspect’s visible attributes proved accurate” because there “really was a young




                                                 17
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 18 of 31




black male wearing a plaid shirt at the bus stop.” J.L., 529 U.S. at 271. But the Supreme Court

rejected this argument. J.L. explained:

        An accurate description of a subject’s readily observable location and appearance
        is of course reliable in this limited sense: It will help the police correctly identify
        the person whom the tipster means to accuse. Such a tip, however, does not show
        that the tipster has knowledge of concealed criminal activity. The reasonable
        suspicion here at issue requires that a tip be reliable in its assertion of illegality, not
        just in its tendency to identify a determinate person.

Id. at 272 (emphasis added). Ultimately, J.L. held, the tip lacked the requisite reliability to

justify the stop and frisk. Id. at 274.

        After comparing J.L. closely, Mr. Dye’s episode appears similar. In both cases, a

nameless informant tipped off police about a black man in specified clothing carrying a gun at a

bus stop. His tip, as in J.L., provided police with little more than an “accurate description of a

subject’s readily observable location and appearance[.]” J.L., 529 U.S. at 272. But the tip here

differs from J.L. in critical respects. And those differences keep J.L. from controlling or

providing an obvious outcome here. Specifically, the degree of anonymity surrounding the

tipster differs. Both Mr. Dye and the government describe the tip at issue here as an

“anonymous tip” and cite corresponding cases. See, e.g., Doc. at 86 at 4–6; Doc. 87 at 5–6. But

the tip here was more vulnerable to inspection and follow up than a truly anonymous 911 call or

mysterious letter.

        Here, the tipster remained anonymous in the sense that he was nameless, but he provided

his tip to police in person. He walked right up to the police station parking lot and offered his tip

to the officer he encountered there. Gov’t Ex. 4. This face-to-face transmission provided law

enforcement with a chance to evaluate the informant’s credibility and demeanor. The personal

nature of this interaction renders our tipster more reliable than a truly anonymous informant. See

Donahue, 948 F.3d at 1189. And though the tipster didn’t provide his own name or contact

                                                    18
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 19 of 31




information, that isn’t necessarily a knock against reliability. See United States v. Madrid, 713

F.3d 1251, 1260 (10th Cir. 2013) (noting that “the 911 operator never asked the caller for his

name or other identifying information and there is no reason to believe he would not have

provided this information if requested”); see also Gaines, 2021 WL 2105071, at *6. Given these

differences, the tipster here was unlike J.L.’s “unknown, unaccountable informant[.]” J.L., 529

U.S. at 271.

       Our Circuit recently distinguished J.L. on similar grounds in United States v. Gaines.

2021 WL 2105071, at *7–9 (affirming district court’s conclusion that reasonable suspicion

existed to justify investigatory stop of defendant). Gaines is unpublished and not controlling, but

it extensively analyzed a set of facts that resemble certain elements of Mr. Dye’s case. The court

thus finds the case useful. See 10th Cir. Rule 32.1. Gaines considered whether an unnamed

informant’s tip lacking predictive facts was sufficiently reliable to support reasonable suspicion

for an investigatory stop. See Gaines, 2021 WL 2105071, at *5. The Tenth Circuit

acknowledged that “at first blush, the tip here might seem similar to the tip in Florida v. J.L.”

because, in both cases, “the tipster communicated to law enforcement that a person of a certain

description, wearing certain clothing, was at a particular location doing something illegal.” Id. at

*7. Yet our Circuit concluded that the tip in Gaines “significantly supports a reasonable-

suspicion finding and that J.L. is distinguishable.” Id.

       The Tenth Circuit explained that “the tip at issue in Florida v. J.L.—upon close

inspection—is significantly different from the one” in Gaines. Id. at *8. Gaines identified four

factors that “were not available to support the tipster’s credibility in J.L.” Id. Unlike the J.L.

informant, the Gaines tipster (1) “used the 911 system and was not truly anonymous[;]” (2)

“contemporaneously reported his first-hand observations[;]” (3) “made the tip from a known



                                                 19
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 20 of 31




location[;]” and (4) “withheld no information, appeared to have a benign motive, and answered

all the questions put to him (if he could) over a somewhat lengthy call.” Id.

       Yet Gaines emphasizes that the officers’ stop of the defendant relied on more than just

the informant’s tip. “In addition to the tipster’s call, evidence of drug-related activity in the area

of the [supposed criminal conduct] was a legitimate contributing factor in creating a reasonable

suspicion for the investigatory stop.” Id.; see also id. (discussing Wardlow, 528 U.S. at 124).

Gaines reemphasized its two-factor reasoning in its holding: “In conjunction with the

anonymous tipster’s call, the area’s reputation for drug-related activity was a relevant contextual

consideration that helped create a reasonable suspicion to stop a particular individual”—the

defendant. Id. at *9 (citation and internal quotation marks omitted).

       Here, the facts fall somewhere between J.L. and Gaines. On one hand, the facts here

present some of the same facts supporting Gaines’s effort to distinguish J.L. For example, the

unnamed tipster made his tip from a known location and thus was not truly anonymous. See id.

at *8. On the other hand, Gaines differs from Mr. Dye’s case in several ways.

       First—and foremost—the facts here do not suggest that police had independent evidence

of similar criminal activity in the reported area—one of the things that supported the reasonable

suspicion holding in Gaines. See id. at *8–9. The government does not suggest that police

viewed the bus stop where Mr. Dye sat as a known forum for unlawfully possessing firearms or

smoking marijuana. More generally, the record lacks evidence of information beyond the scope

of the limited tip on which Sergeant Bruce could rely to conclude that reasonable suspicion

existed to justify an investigatory stop of Mr. Dye. In contrast, Sergeant Bruce’s testimony notes

the absence of independent reasons to support a reasonable suspicion finding.




                                                  20
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 21 of 31




       Second, the Gaines informant’s tip enjoyed certain indicia of reliability absent here. The

911 caller in Gaines “contemporaneously reported his first-hand observations.” Id. at *8.

“Indeed, most of the tipster’s statements appeared to provide a real-time report of [defendant’s]

activities[.]” Id. at *6. Notably, the Tenth Circuit found “significantly supportive of the district

court’s finding” that the tipster “reported that the man in red ‘just made about 20 dollars,’

implying that the tipster possessed eyewitness knowledge of an illegal drug sale.” Id. at *5

(citation omitted); see also id. at *5 n.2. And the Gaines informant “withheld no information,

appeared to have a benign motive, and answered all the questions put to him (if he could) over a

somewhat lengthy call.” Id. at *8. Here, the informant did not contemporaneously report his

observations of unlawful conduct. Instead, he reported someone else’s earlier observations (and

perhaps falsely claimed eyewitness knowledge). Either way, the facts differ from Gaines. The

informant here lodged the tip not long after his conversation with the bus driver, but he did not

provide the same sort of real-time eyewitness reporting of criminal conduct featured in Gaines.

The informant did not refuse to answer questions, but his conversation with Captain Magee was

brief. It lasted about 20 seconds. See Gov’t Ex. 4. And the informant apparently wanted it that

way. Captain Magee testified that the tipster “just wanted to point it out and leave.” Def. Ex. 1

at 40 (40:1–2) (First Suppression Hr’g Tr.). Captain Magee testified that the informant himself

did not describe the suspect in much detail, but rather confirmed Captain Magee’s own

description of a person at the bus stop visible from the officer’s vantage point. See Def. Ex. 1 at

28–29. At bottom, the tipster’s exchange of information here was far less dynamic, detailed, and

contemporaneous than the 911 call in Gaines.

       So, the informant’s tip carried some indicia of reliability. But, did the totality of the

circumstances sustain a finding of reasonable suspicion? Neither J.L. nor Gaines provides a



                                                 21
         Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 22 of 31




clear answer. The government directs the court to the Supreme Court’s Navarette decision for

additional guidance. See Doc. 86 at 7–9. Navarette held in a “close case” that indicia of

reliability surrounding an anonymous 911 call were sufficient to provide the officer with

reasonable suspicion that the driver of the reported vehicle had run another vehicle off the road.

Navarette, 572 U.S. at 404 (citation and internal quotation marks omitted). Navarette identified

three indicia of reliability: “(1) ‘claimed eyewitness knowledge of’ the illegal activity, (2) a

contemporaneous report—‘soon after’—the occurrence of the activity, and (3) the ‘use [of] the

911 emergency system.’” Gaines, 2021 WL 2105071, at *5 (quoting Navarette, 572 U.S. at

399–400). The government emphasizes the third factor, highlighting the informant’s willingness

to both (1) talk to a police officer in person and (2) talk to the police within eyeshot of the bus

station where the suspect sat. See Doc. 86 at 8–9. The court agrees. The face-to-face reporting

warrants an indicum of credibility under Navarette’s reasoning. See Navarette, 572 U.S. at 400–

401.2 The government correctly notes that this willing engagement with police as an identifiable

person signals credibility here, too.

        But the informant’s tip differs from Navarette’s 911 call claiming eyewitness knowledge.

Navarette noted that eyewitness knowledge “lends significant support to the tip’s reliability.” Id.

at 399. And the Supreme Court reasoned that the 911 caller “necessarily claimed eyewitness

knowledge of the alleged dangerous driving” because a “driver’s claim that another vehicle ran

her off the road . . . necessarily implies that the informant knows the other car was driven



2
          And perhaps talking to the police surreptitiously within sight of the bus station signals a bit of
reliability. See Def. Ex. 1 at 28–29, 39–40 (First Suppression H’rg Tr) (describing informant’s interaction
with Captain Magee); see also Gov’t Ex. 4. Though, given the distance between the two locations and
Mr. Dye’s position facing the opposite direction, and the informant’s brief and subtle identification of the
suspect, there’s little reason to think Captain Magee believed the suspect had any idea that the informant
(1) even existed—let alone (2) saw Mr. Dye at the bus station, or (3) spoke to the police about Mr. Dye.
See Gov’t Ex. 4.

                                                    22
         Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 23 of 31




dangerously.” Id. Navarette distinguished J.L. on this point, noting that the necessarily implied

claim of eyewitness knowledge is “in contrast to” J.L., “where the tip provided no basis for

concluding that the tipster had actually seen the gun.” Id. (citing J.L., 529 U.S. at 271).

         Here, the government explains that the informant reported someone else’s observations.

And even if the informant misled Captain Magee by claiming falsely that he had seen the gun on

Mr. Dye, that claim arrived with few accompanying logical inferences or details to accredit it.

The nature of the conduct alleged by the informant here doesn’t necessarily imply eyewitness or

otherwise first-hand information. Unlike running another driver off the road in Navarette, one

can smoke marijuana and possess a firearm without conscious involvement of another. The tip

alleging a man at the bus stop was smoking pot and possessing a gun could imply the informant

had witnessed those criminal activities, but that implication is not a logical necessity. Cf.

Navarette, 572 U.S. at 399. After all, it turns out that the informant likely lacked any first-hand

information about the gun.

         This tip’s content offered fewer details about the criminal conduct than Navarette’s 911

call. Navaratte derived an indicum of reliability from the caller reporting “more than a

conclusory allegation of drunk or reckless driving.” Id. at 403. The Supreme Court explained

that the caller instead had “alleged a specific and dangerous result of the driver’s conduct:

running another car off the highway.” Id. Here, the informant offered no specifics about the

unlawful conduct. He reported only conclusory allegations of smoking marijuana and possessing

a gun.

         Finally, Mr. Dye’s facts differ from Navarette because the informant here didn’t make a

contemporaneous tip like the Navarette 911 call. In Navarette, the “timeline of events suggests

that the caller reported the incident soon after she was run off the road” and the Supreme Court



                                                 23
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 24 of 31




noted this “sort of contemporaneous report has long been treated as especially reliable.” Id. at

399. Navarette explained that there was “no indication that the tip in [J.L.] (or even in White)

was contemporaneous with the observation of criminal activity or made under the stress of

excitement caused by a startling event, but those considerations weigh in favor of the caller’s

veracity here.” Id. at 400. Here, it’s not clear that the informant personally observed or

otherwise perceived any criminal activity. But even if he did, the informant communicated with

police only after casually chatting with the bus driver, leaving the bus station, and walking across

the street to the police station. See Def. Ex. 5. Nothing suggests that the informant here spoke to

Captain Magee “under the stress of excitement caused by a startling event[.]” Navarette, 572

U.S. at 400.

       The court must weigh the totality of the circumstances and information available to the

officers. It remains noteworthy that officers had little understanding of the tipster’s basis for

knowing of the illegality he alleged. The tipster either did not purport to provide information

based on his eyewitness knowledge of illegal activity, or simply claimed eyewitness knowledge

without buttressing that claim with any specifics. Other than the tipster’s willingness to talk to

an officer for about 20 seconds in a police station parking lot across from the bus station and his

subtlety while talking about the suspect’s location, Captain Magee and Sergeant Bruce had little

reason to merit the credibility of this nameless informant, or the veracity of his claims. The

tipster’s conversation with Captain Magee was abbreviated and lacked detail about either the

suspect’s criminal activity or the tipster’s basis for knowledge of that criminal activity—other

than that he apparently had observed it. As in J.L., the tipster did not “suggest that he had any

special familiarity with the young man’s affairs.” Navarette, 572 U.S. at 398 (citing J.L., 529




                                                 24
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 25 of 31




U.S. at 271). And at no point did Captain Magee observe the tipster anywhere near Mr. Dye.

Def. Ex. 1 at 43–44 (First Suppression Hr’g Tr. 43:23–44:2).

       Moreover, Sergeant Bruce testified at the April 20, 2021 evidentiary hearing that when he

walked over to the bus station to investigate, he did not verify independently the reliability of the

tip beyond what he could see—the suspect’s appearance and location (much of which was

already visible and known to Captain Magee from the police station parking lot when he

received the tip). Despite the suspect allegedly smoking marijuana, Sergeant Bruce reported

nothing about smelling marijuana as he approached Mr. Dye, and testified that he couldn’t recall

smelling the odor of marijuana. With no scent of marijuana in the air, the “‘commonsense

judgments’” that the reasonable suspicion determination requires can suggest that there was no

pot smoking afoot or about to commence as Sergeant Bruce approached Mr. Dye. See Donahue,

948 F.3d at 1188 (quoting Wardlow, 528 U.S. at 125).

       In sum, Sergeant Bruce has sparse reason to believe that the tipster had knowledge of

concealed criminal activity. “Although no single factor is dispositive,” Chavez, 660 F.3d at

1222, the law governing reasonable suspicion based on an informant’s tip values an informant’s

claim of contemporaneous eyewitness knowledge, see Donahue, 948 F.3d at 1189. And an

informant’s claim of eyewitness knowledge is present in the record here, albeit clouded heavily

by uncertainty from the both the record and briefing. Even if the informant told Captain Magee

that he had seen the gun himself, little about the tipster’s short interaction with Captain Magee

backed up this naked claim of eyewitness knowledge. The informant’s brief in-person tip to a

policeman within sight of the bus station enjoyed some indicia of reliability, but lacked detail

about the criminal conduct, lacked specifics of what else the informant had seen, and lacked

meaningful predictive information.



                                                 25
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 26 of 31




       When Sergeant Bruce walked up to Mr. Dye sitting in the bus shelter, he had

corroborated almost none of the information that the unnamed (but not truly anonymous)

informant had provided in his undetailed, 20-second exchange with another officer. He spotted

no firearm and neither saw nor smelled marijuana that supposedly was being smoked. He asked

no questions of bystanders or Mr. Dye before seizing him. Nothing confirmed or supported the

content of the informant’s tip. Sergeant Bruce confirmed only the physical appearance and

location of the man supposedly engaged in criminal conduct. And most of that information was

hardly predictive—it was already known to law enforcement at the time of the tip. See Def. Ex.

1 at 28–29 (explaining that informant did not describe the suspect in detail, but rather confirmed

Captain Magee’s own description of a person at the bus stop); see also Gov’t Ex. 4 (showing Mr.

Dye was visible to Captain Magee as he received informant’s tip). And the record does not

suggest the seizing officer had independent knowledge of recent similar criminal activity at the

reported location. These factors limited the tip’s reliability and offered no independent support

for finding reasonable suspicion.

       This case presents an odd set of facts that makes for something of a close call. But the

totality of the circumstances and information available to Sergeant Bruce left him without

articulable facts to support reasonable suspicion that criminal activity might be afoot. Lacking

reasonable suspicion, the court concludes that Sergeant Bruce’s seizure of Mr. Dye was

unreasonable for purposes of the Fourth Amendment—and thus unconstitutional. Because Mr.

Dye sustained an unconstitutional seizure seconds before law enforcement discovered the

evidence at issue here, the court need not determine whether Mr. Dye sustained a second

unconstitutional seizure at the hands of Captain Magee during the intervening moments.




                                                26
           Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 27 of 31




       The court thus turns to consider whether Sergeant Bruce’s unreasonable seizure renders

inadmissible the evidence that he recovered soon after the seizure.

       B.       Whether Evidence Seized After Sergeant Bruce’s Seizure of Mr. Dye
                Triggers the Exclusionary Rule

       Mr. Dye invokes the exclusionary rule and moves the court to suppress the evidence

surrounding seizure of the firearm recovered during his flight from the officers at the bus stop.

Doc. 78 at 1. The court reviews briefly the exclusionary rule and the legal principles governing

motions invoking it to suppress evidence.

                1. Law Governing Motions to Supress Evidence

       “The exclusionary rule is not a constitutional right but a prudential doctrine that the

Supreme Court has created to compel respect for Fourth Amendment guarantees.” United States

v. Shrum, 908 F.3d 1219, 1233 (10th Cir. 2018). “It is a judicially created sanction specifically

designed as a windfall remedy to deter future Fourth Amendment violations.” Davis v. United

States, 564 U.S. 229, 248 (2011) (citations and internal quotation marks omitted). “‘The fact that

a Fourth Amendment violation occurred . . . does not necessarily mean that the exclusionary rule

applies.’” Shrum, 908 F.3d at 1233 (quoting Herring v. United States, 555 U.S. 135, 140

(2009)).

       When invoking the exclusionary rule, a “defendant has the initial burden of establishing a

causal connection between an illegal seizure and the evidence he seeks to suppress.” Id. The

“defendant must establish the incriminating evidence ‘would not have come to light but for the

illegal [seizure].’” Id. (quoting Wong Sun, 371 U.S. at 488 (emphasis added)). If defendant

establishes but for causation, “the relevant inquiry becomes whether the Government has proven

the incriminating evidence was discovered by means sufficiently distinguishable from the initial

illegality to be purged of the primary taint.” Id.

                                                 27
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 28 of 31




               2. Whether the Exclusionary Rule Applies to Evidence Seized After
                  Sergeant Bruce’s Seizure of Mr. Dye

       Here, Mr. Dye’s motion seeks to supress all “physical evidence seized, observations

made, and any tangible or intangible evidence later derived from the June 12, 2018, seizure of

Mr. Dye’s person by the Kansas City, Kansas police department” including “the Glock .40

caliber gun, serial #BCXS419, recovered during the foot pursuit of Mr. Dye.” Doc. 78 at 1. Mr.

Dye reasons that the court must supress this evidence because “all evidence seized, observed, or

derived from the” seizure of Mr. Dye on June 12, 2018 “is the fruit of illegal, unconstitutional

seizure of his person[.]” Id.; see also id. at 2 (¶¶ 1–2) (citing Wong Sun, 371 U.S. at 471).

       The government opposes suppressing this evidence for two primary reasons. First, the

government argues that the “defendant ha[d] not been seized when the gun fell from his person,

and thus the gun can be used as evidence against him.” Doc. 86 at 11. And second, the officers

had no need to secure a warrant before seizing the gun at the bus stop because Mr. Dye had

abandoned the weapon. Id. at 13. The court now considers the relationship between the Fourth

Amendment violation and the evidence that followed, and then evaluates the government’s two

reasons against suppressing the evidence.

       Mr. Dye asserts that Sergeant Bruce’s unlawful seizure of Mr. Dye led law enforcement

to discover the gun recovered during the foot pursuit of Mr. Dye. Doc. 78 at 1–2; Doc. 87 at 23.

The seizure induced Mr. Dye to clamor to escape. After colliding with Captain Magee and his

swinging baton, Mr. Dye dashed away as a gun fell from his person. Mr. Dye has established

that the incriminating evidence would not have come to light but for the illegal seizure seconds

earlier. The court thus asks whether the government has demonstrated that police discovered the

gun “by means sufficiently distinguishable from the initial illegality to be purged of the primary




                                                 28
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 29 of 31




taint.” Shrum, 908 F.3d at 1233. The government’s brief does not address this question directly.

Instead, the government offers two reasons why nothing tainted the evidence in the first place.

       First, the government argues that Mr. Dye’s encounter with Sergeant Bruce and Captain

Magee presents no Fourth Amendment violation justifying suppression. Doc. 86 at 11. This

argument is unpersuasive. The Fourth Amendment enshrines the right to be free from

unreasonable seizures. Contrary to the government’s assertion, Mr. Dye had been seized seconds

before the gun fell from wherever it was hidden on Mr. Dye. For reasons explained above,

Sergeant Bruce briefly seized Mr. Dye by his show of authority as Mr. Dye sat at the bus stop,

and that seizure was unreasonable under all the circumstances. This unreasonable seizure

violated Mr. Dye’s Fourth Amendment rights.

       Second, the government asserts that Mr. Dye abandoning the firearm makes it fair game

as evidence at trial. Doc. 86 at 13. This reasoning also fails to persuade the court to deny Mr.

Dye’s motion. “The Fourth Amendment is not implicated when police search property that has

been abandoned.” United States v. Easley, 911 F.3d 1074, 1083 (10th Cir. 2018). “Property is

considered abandoned if the owner lacks an objectively reasonable expectation of privacy.”

United States v. Juszczyk, 844 F.3d 1213, 1214 (10th Cir. 2017). “Abandonment contains

subjective and objective components.” Id. But our Circuit has explained that the “owner’s

abandonment must be voluntary, and abandonment cannot be voluntary when it results from a

violation of the Fourth Amendment.” Easley, 911 F.3d at 1083.

       Here, Mr. Dye dropped the firearm in the short seconds following Sergeant Bruce seizing

him. The gun fell to the ground during the chaotic scramble that the Fourth Amendment

violation immediately precipitated. Mr. Dye may have abandoned the weapon. See United

States v. Jackson, 806 F. App’x 645, 648 (10th Cir. 2020) (holding that absent a preceding



                                                29
        Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 30 of 31




Fourth Amendment violation, defendant’s “decision to continue fleeing from the police amounts

to voluntary abandonment” of a firearm that had fallen to the street during scuffle with law

enforcement where the falling firearm made a metallic sound, was visible on the street, and

induced someone to yell “gun”). But here, Mr. Dye’s abandonment resulted from a Fourth

Amendment violation. The abandonment thus was not voluntary. See Easley, 911 F.3d at 1083.

So, the firearm lacks the “voluntarily abandoned” status that could empower a law enforcement

officer to seize evidence absent a warrant without offending the Fourth Amendment. The court

rejects the government’s assertion that the firearm’s abandonment renders it admissible.

       In sum, the government’s arguments fail to show that the gun evidence here either (1)

suffered from no primary taint of a precipitating Fourth Amendment violation, or (2) was purged

of the primary taint. The exclusionary rule advises supressing the evidentiary fruit poisoned by

Mr. Dye’s unlawful seizure.

V.     Conclusion

       Mr. Dye moves to supress evidence of the firearm discovered during his encounter with

police at a Kansas City, Kansas bus stop on June 12, 2018. During this encounter, Sergeant

Bruce unreasonably seized Mr. Dye by a show of authority without reasonable suspicion. This

unreasonable seizure violated Mr. Dye’s Fourth Amendment rights and caused law enforcement

to discover incriminating evidence moments later. Mr. Dye’s arguments overcome the

government’s objections to suppressing the evidentiary fruits of the seizure. The court thus

grants Mr. Dye’s request to suppress that evidence.

       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Dye’s Renewed

Motion to Suppress Evidence (Doc. 78) is granted.




                                                30
Case 2:18-cr-20094-DDC Document 88 Filed 06/18/21 Page 31 of 31




IT IS SO ORDERED.

Dated this 18th day of June, 2021, at Kansas City, Kansas.

                                          s/ Daniel D. Crabtree______
                                          Daniel D. Crabtree
                                          United States District Judge




                                     31
